Title: To George Washington from Timothy Pickering, 23 December 1790
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Decr 23d 1790.

In obedience to your orders of the 4th of September last, I took the necessary steps for holding a conference with the Logstown Chiefs & warriors of the Seneca Nation of Indians; relative to the murders of two of their people at Pine Creek in Pennsylvania. I wrote to them by the express who at the same time carried a letter from the president of Pennsylvania. In my letter I informed them, “that all business between them & the citizens of these states was, in future, to be conducted by the authority of the United States, through their President, or Great Chief: that I was appointed by him to wash off the blood of their murdered brothers, & wipe away the tears from the eyes of their friends: that for those purposes I would meet the relations of the deceased at Tioga, on Monday the 25th of October, then next: that the President desired the Chiefs of the Turtle tribe (to which the deceased belonged) and other great men of their nation

would on that day come to Tioga, with the relations of the deceased, to be witnesses to the above transaction, to receive the assurances of his good will toward them, and of the friendship of the United States: and that then also the chain of friendship between us should be brightened.”
At the same time I wrote to Mr Phelps, & to Joseph Smith whom I engaged as an interpreter, requesting them to use their endeavours to prevent the assembling of a multitude; & informing them that you deemed it unnecessary to assemble more than the relations of the deceased & a few of their chief men. On the 27th of September, by the return of the express, I received an answer from Mr Phelps, informing me that he was on his way to New England: but had advised Mr Smith to use his influence to prevent the coming of the Indians in great numbers. He at the same time intimated that their number might amount to 500.
On the 17th of October I set off for Tioga, to make provision for the Indians against their arrival. By the 23d the necessary supplies were in readiness. But it was the 29th in the evening, before an Indian arrived. The next morning the War Chief Little Billy, accompanied by four other runners, came to my quarters & delivered a message from their Chiefs. They informed me that the Indians would meet me at Tioga, agreeably to my request; & that great numbers woud come to see me; and requested me to help them on their way by having provisions prepared for them at the Painted Post & Newtown Point. I agreed to their request; telling them I did it to enable the Indians to travel with more speed & convenience: but that no more would be furnished at those places than wd be absolutely necessary to bring them forward to Tioga.
Two runners were then sent back to meet the Indians, to inform them of the provision which wd be ready for them at the Painted Post & Newtown Point; and to hasten them on.
It was the 9th of November before the Runners returned. In the afternoon Little Billy came with them to deliver me an answer from the body of Indians, who were now advancing. When mentioning the causes of delay, He said “Many stories had been told among the Indians which occasioned their holding councils; and so they were delayed.” I have now reason to believe that this was the principal, if not the sole cause of their delay.

The main body of the Indians arrived the 14th of November; a few stragglers fell in afterwards which made the whole number great & small, amount to about 220.
The subsequent proceedings appear in the papers herewith presented. Some circumstances which I have noted may seem too minute & unimportant: It was the novelty of the scene which led me to ⟨mention⟩ them but so far as they mark any peculiar traits in the Indian character, I trust they will be forgiven: and if hereafter communicated to any other agent to whom the scene should be equally novel, the detail may be useful. With every great respect I am sir yr most obdt servt

T. Pickering

